                Case 4:21-mj-30046-DUTY ECF No. 1,Blaine
                                            AUSA:  PageID.1
                                                         LongsworthFiled 01/22/21Telephone:
                                                                                     Page 810.766.5177
                                                                                             1 of 6
                                                        Special Agent : Mark Kloostra                      Telephone: 810.341.5710
AO91(Rev.08/09)CriminalComplaint


                                     UNITED STATES DISTRICT COURT
                                                                   for the
                                                  Eastern District of Michigan
 United States of America,
                                                                             Case: 4:21−mj−30046
                    Plaintiff,                                               Assigned To : Unassigned
 v.
Tarence L. Lard                                                              Assign. Date : 1/22/2021
                                                                             SEALED MATTER (kcm)


                    Defendant(s).

                                                   CRIMINAL COMPLAINT

           I, the complainant in this case, state that the following is true to the best of my knowledge and belief:

          On or about the date(s) of _____________________________________,
                                     August 18, 2020                            in the county of ___________________________
                                                                                                 Genesee
 in the __________________________
        Eastern                         District of _______________________,
                                                    Michigan                 the defendant(s) violated:

                    Code Section                                                    Offense Description
21 U.S.C. § 841(a),                                                    Possession with intent to distribute cocaine,
18 U.S.C. § 922(g)(1), and                                             Felon in possession of a firearm, and
18 U.S.C. § 924(c)(1)(A)                                               Possession of a firearm in furtherance of a drug trafficking crime.




          This criminal complaint is based on these facts:
Please see the attached affidavit.




  ✔        Continued on the attached sheet.

                                                                                               Complainant’s signature

                                                                                Mark Kloostra, Special Agent - ATF&E
                                                                                              Printed name and title

 Sworn to before me and signed in my presence.


             January 22, 2021
 Date: __________________________
                                                                                                  Judge’s signature

 City and state: _____________________________
                 Flint, Michigan                                              Curtis Ivy, Jr., United States Magistrate Judge
                                                                                                   Printed name and title
     Case 4:21-mj-30046-DUTY ECF No. 1, PageID.2 Filed 01/22/21 Page 2 of 6




                                      Affidavit


I, Mark Kloostra, being first duly sworn, hereby depose and state as follows:

                       Introduction and Agent Background

1.      I make this affidavit in support of a criminal complaint and arrest warrant

for Tarence L. Lard (DOB: xx-xx-1995) for possessing cocaine base with the

intent to distribute in violation of 21 U.S.C. § 841(a), possessing a firearm as a

felon in violation of 18 U.S.C. § 922(g)(1), and possessing a firearm in

furtherance of a drug trafficking crime in violation of 18 U.S.C. § 924(c)(1)(A).

2.      I am a “federal law enforcement officer” within the meaning of Federal

Rule of Criminal Procedure 41(a)(2)(C), that is, a government agent engaged in

enforcing the criminal laws and duly authorized by the Attorney General to

request a warrant. I am a Special Agent with the Bureau of Alcohol, Tobacco,

Firearms & Explosives (ATF) and have been so employed since May 1990. I have

conducted hundreds of investigations of illegal narcotics offenses and firearms

offenses, and have participated in scores of search warrants in such investigations,

which have led to numerous arrests and prosecutions.

3.      The facts in this affidavit come from my own personal observations, my

training and experience, and information obtained from other agents, officers and

witnesses, and from a review of relevant documents. This affidavit is intended to

show only that there is sufficient probable cause for the requested criminal

complaint and arrest warrant and does not set forth all of my knowledge about this
     Case 4:21-mj-30046-DUTY ECF No. 1, PageID.3 Filed 01/22/21 Page 3 of 6




matter.

                                  Probable Cause

4.      On August 18, 2020, members of the Flint Area Narcotics Group executed

a state search warrant at a house on Lakeview Avenue in Flint, within the Eastern

District of Michigan. The search warrant was based, in part, on an earlier

controlled purchase of cocaine by a confidential informant, who identified Lard as

the person that sold her/him the cocaine.

5.      At the above time and place, law enforcement officers entered the house

and encountered Tarence Lard inside, along with one other adult and children.

Officers found Lard and the second adult inside Bedroom-1. Officers also

discovered firearms, ammunition, cocaine base, plastic baggies, a digital scale

with white residue, $1,768 in cash, and documents showing residency all in this

same bedroom.

6.      Officers seized three firearms from Bedroom-1: A Glock, model 23, .40

caliber semiautomatic pistol, loaded with 22 rounds in a high-capacity magazine;

a Glock, model 19 Gen 4, 9mm semiautomatic pistol, loaded with one round in

the chamber; and an Anderson, model AM-15, multi-caliber semiautomatic pistol,

loaded with seven .300 caliber rounds. As for other ammunition, officers located

46 9mm rounds in a drum magazine and 12 rounds of 9mm ammunition in small

magazine.

7.      On a dresser in this same bedroom, officers collected $1,768 in cash next to

a digital scale with suspected cocaine residue on it. These items were near a large
     Case 4:21-mj-30046-DUTY ECF No. 1, PageID.4 Filed 01/22/21 Page 4 of 6




chunk of crack cocaine kept in a plastic baggie, which was inside a box of Good

Sense plastic baggies. Officers also seized a second small chunk of crack cocaine

in a plastic baggie nearby and a third small amount of cocaine from a jacket in the

closet. The Michigan State Police crime laboratory later determined that the larger

substance in the baggie was cocaine base, a Schedule 2 controlled substance,

weighing 31 grams. The laboratory also confirmed that the two smaller amounts

contained cocaine and weighed .5 and .95 grams respectively. In my experience,

31 grams of cocaine base is an amount of cocaine most frequently associated with

distribution of cocaine and is inconsistent with mere personal use.

8.      In this same bedroom, officers observed mail to Lard and to the other adult

that identified their address as the same as that listed on the search warrant.

9.      The three firearms, ammunition, cocaine, money, and digital scale were all

within several feet of each other in a small bedroom. The firearms were loaded

and readily accessible—two of which were lying on top of a dresser—and capable

of being used quickly to protect the cocaine and money.

10.     When officers were executing the search warrant, Lard made a spontaneous

statement that all of the guns in the house were his and the other adult had nothing

to do with them.

11.     I spoke with ATF interstate nexus expert Jon Wickwire about the three

firearms identified in this affidavit. After analyzing these guns, he determined that

all three firearms were manufactured outside of Michigan and therefore traveled

through interstate commerce before Lard possessed them.
  Case 4:21-mj-30046-DUTY ECF No. 1, PageID.5 Filed 01/22/21 Page 5 of 6




12.   I ran a criminal history for Tarence L. Lard and learned that he was

convicted in Michigan of (1) delivery/manufacture of cocaine less than 50 grams

in the 7th Circuit Court in 2016, (2) felon in possession of a firearm in the 7th

Circuit Court in 2018, and (3) carrying a concealed weapon in the 7th Circuit

Court in 2018. Under Michigan law, all three of these felony offenses are

punishable by more than one year in prison. Given the number and nature of his

felony convictions, I believe there is probable cause to believe that Lard knew in

August 2020 that he had been convicted of at least one felony offense punishable

by more than one year in prison.

                                    Conclusion

13.   Based on the foregoing, I submit that there is probable cause to believe that

Tarence L. Lard possessed cocaine base with the intent to distribute in violation of

21 U.S.C. § 841(a), possessed a firearm as a felon in violation of 18 U.S.C. §

922(g)(1), and possessed a firearm in furtherance of a drug trafficking crime in

violation of 18 U.S.C. § 924(c)(1)(A). I therefore request that the Court issue a

criminal complaint and arrest warrant for Tarence L. Lard.
  Case 4:21-mj-30046-DUTY ECF No. 1, PageID.6 Filed 01/22/21 Page 6 of 6




      I, Mark Kloostra, Bureau of Alcohol, Tobacco, Firearms & Explosives

(ATF), being duly sworn according to law, hereby state that the facts stated in the

foregoing affidavit are true and correct to the best of my knowledge.



                                             __________________________
                                             Mark Kloostra, Special Agent
                                             Alcohol, Tobacco, Firearms, and
                                             Explosives

Sworn to before me and signed in my presence and/or by reliable electronic
means on this 22nd day of January, 2021.


__________________________
Curtis Ivy, Jr.
United States Magistrate Judge
